940 F.2d 651
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Simon BANKS, t/a Job Protectors, Plaintiff-Appellant,v.James P. MORAN, Mayor, City of Alexandria, Alexandria Officeof Human Rights, Defendants-Appellees,andJ. Hamilton Lambert, Fairfax County Human Rights Commission,Defendants.
No. 90-1412.
United States Court of Appeals, Fourth Circuit.
Submitted April 26, 1991.Decided Aug. 1, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis, III, District Judge.  (CA-89-837-A)
Simon Banks, appellant pro se.
Oliver Amos Pollard, III, City Attorney's Office, Alexandria, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Simon Banks appeals from the district court's order granting defendants' motion for summary judgment on his action alleging various constitutional, federal statutory, and pendent state law claims.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Simon v. Moran, CA-89-837-A (E.D.Va. Dec. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.